Claim Rejections - 35 USC § 112
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicants’ response of 11/02/2022 is acknowledged. 
Status of Claims
3.       Claims 1-13 are pending. 
Drawings
4.    The drawings submitted by the applicant dated 7/2/2021 have been accepted by the examiner.
Priority
5.       Acknowledgment is made of applicant's claim for foreign priority based on application No 202110110937.4 filed in Italy on 1/26/2021. It is noted, however, that applicant has not filed a certified copy of the Chinese application and its translation as required by 37 CFR 1.55.  For the purpose of the prior art the priority will be given for the date of filing of US application, which is June1, 2021.

Election/Restrictions
6.     Applicants’ election without traverse of 11/02/2022  is acknowledged. Applicants elected group II (claims 3-7) drawn to a subunit vaccine. 
     Claims 3-7 are consideration. Claims 1-2 and 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2022.

Claim Objections
7.     Claims 4 and 6 are objected to because of the following informalities:  The claims recite abbreviation ISA 201 VG, full name of said abbreviation is required. Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.     The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.     Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6  contain  the trademark/trade name ISA 201 VG.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the full name of the trademark should be written in capital with the trade mark sign.

Claim Rejections - 35 USC § 103
10.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.     Claims 3-7  are rejected under 35 U.S.C. 103 as being unpatentable over Yatoo et al. [Vaccine vol.7 no. 71 , pp. 1-21 , 2019], in view of Zhao et al. [Asian Journal of Animal and Veterinary Advances vol. 8, no.22 , 2013] and Ayelet et al. [Small Research  vol.73, pp. 200-205, 2007] in light of Dar et al. [Vaccine. Vol.31, 2013,pp. 3327-3332].
Note: Para graph 81 of the specification recites that “ The above are only the preferred embodiments of the present disclosure. It should be pointed out that for ordinary persons skilled in the art, a number of improvements and modifications can be made without departing from the principle of the present disclosure, and these improvements and modifications should also be regarded as the protection scope of the present disclosure.”
        The claims are drawn to:
                 Claim 3. A subunit vaccine of contagious caprine pleuropneumonia, wherein the subunit vaccine of contagious caprine pleuropneumonia comprises the combination of Mycoplasma capricolum subsp. capripneumoniae immunoproteins according to claim 1 or 2 and adjuvant.
                  Claim 4. The subunit vaccine of contagious caprine pleuropneumonia according to claim 3, wherein the adjuvant is a double adjuvant, and wherein the double adjuvant comprises consists of saponin and ISA 201 VG adjuvant.
        Claim 5. The subunit vaccine of contagious caprine pleuropneumonia according to claim 4, wherein final concentration of the saponin is 1.0-4.0 mg/mL.
                 Claim 6. The subunit vaccine of contagious caprine pleuropneumonia according to claim 4, wherein a volume ratio of the ISA 201 VG adjuvant is 50%—55%:45%-50% of volume of the subunit vaccine of contagious caprine pleuropneumonia.
         Claim 7. The subunit vaccine of contagious caprine pleuropneumonia according to claim 3, wherein the subunit vaccine of contagious caprine pleuropneumonia further comprises a preservative solution, and the volume of the preservative solution accounts for 0.8%—-1.2% of total volume of the combination of Mycoplasma capricolum subsp. capripneumoniae immunoproteins and the saponin, and mass percent content of the preservative in the preservative solution is 0.8%—1.2%.
         Yatoo et al. teach vaccines for contagious caprine pleuropneumonia comprises the combination of Mycoplasma capricolum subsp. Capripneumoniae and adjuvant ( see title, abstract, table 1.  Yatoo et al. teach that protein-based vaccines are popular as proteins are convenient to isolate, evaluate, and usually provide an acceptable antigenic and immune response. As previously discussed, outer Mycoplasma capricolum subsp. Capripneumoniae membrane proteins of the pyruvate complex PDHA, PDHB, and PDHC have been expressed in E. coli and explored as recombinant protein vaccine candidates. They have been expressed in vivo, show potential antigenicity, provide suitable reactogenicity, and elicit good humoral immune responses (see page 13). Yatoo et al. teach variety of protein based vaccine with adjuvants ( Montainide® ISA 50) and saponin ( see table 1). 
     Additionally, Zhao et al. teach that  Mycoplasma capricolum sub sp. capripneumoniae (Mccp) is the causative agent of contagious capripleuropneumonia (CCPP) in goats. To develop more effective vaccines against CCPP, three protein sequences were optimized, in terms of codon usage bias, GC content, restriction enzymes, CIS-acting elements and repeat sequences, which are critical for efficient gene expression. These three proteins, respectively are the pyruvate dehydrogenase E1 component alpha subunit (PDHA), pyruvate dehydrogenase complex E1 component beta subunit (PDHB) and dihydrolipoylysine-residue acetyltransferase components of the pyruvate dehydrogenase complex (PDHC). The three optimized genes were expressed in E. coli and the relevant proteins were analyzed further by in vivo expression detection and antibody detection. The results showed the following: (1) A significantly higher level of serum antibodies against the three proteins were detected with convalescent sera and immunized sera, which demonstrated that the three proteins were expressed in vivo. (2) Goats antisera tests against the three proteins showed that they could all elicit humoral immunity with potential antigenicity and reactogenicity. (3) The results suggested that these three proteins (PDHA, PDHB and PDHC) have strong potential as vaccine candidates. Baring evidence to the contrary these (PDHA, PDHB and PDHC) taught by Yatoo et al. and Zhao et al. are same proteins as A, B, C of the claimed invention.
        The above references do not teach the ratios of the antigens and adjuvants  
     Ayelet et al. teach that CCPP vaccine adjuvated with saponin and ISA 50 significantly reduce morbidity and mortality of goats due to CCPP and also indicated the importance of utilization of ISA 50 as alternative adjuvant to minimize post-vaccinal reactions encountered in use of saponin as adjuvant. ( see abstract). Ayelet et al. teach that the vaccine dose was 0.2 mg of mycoplasma protein per animal, which is protective dose confirmed in Kenya, and for adjuvants; saponin at concentration of 3 mg/dose and for ISA 50 the mycoplasma first inactivated by heat at 56 °C for 1h and mixed in one to one proportion (see page 201). Ayelet et al. teach these ratios
Group 1  : 17 goats inoculated with MCCP adjuvated by saponin, 1 ml/animal.
     • Group 2: 17 goats inoculated with MCCP adjuvated by ISA 50, 1 ml/animal.  
      • Group 4: 27 goats inoculated with MCCP and anthrax with ISA 50, 2 ml/animal.
See pages 201-202 and figure 1. However, Ayelet et al. do not  teach ISA 201.
      Additionally, Dar et al. teach  that Montanide ® ISA adjuvanted vaccine induced improved  immune response  and protection in cattle ( see title and abstract).
Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the methods of references to obtain the instant invention. It would have been obvious to one of ordinary skill in the art that to add ISA 201 to the vaccine taught by Yatoo et al., to an improved immune response in goats infected with Mycoplasma capricolum. One of ordinary skilled in the art would be motivated by the teachings of importance of utilization of ISA as alternative adjuvant to minimize post-vaccinal reactions encountered in use of saponin as adjuvant. As to the specific ratios recited in the claims this would be considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
It is noted, that while the claims recite specific mass ratios for the immunoproteins; neither specifically recite the predetermined ratios. Regarding the instant claims, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)." 
      Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods and exchange proteins and adjuvants in the science of making vaccine, which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Conclusion
12.   No claims are allowed.
13.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571) 272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        December 2, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645